Filed 8/26/21 P. v. Jones CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078766

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. ECR11253)

 CHRISTOPHER JONES,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Polly H. Shamoon, Judge. Affirmed.
         Christopher Jones, in pro. per.; and Barbara A. Smith, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 1995, a jury convicted Christopher Jones of second degree murder

(Pen. Code,1 § 187, subd. (a)) and found he personally and intentionally
discharged a firearm (§ 12022.5, subd. (a)).




1        All further statutory references are to the Penal Code.
      Jones filed a petition for habeas corpus in the United States District
Court. The court granted the petition on the grounds of ineffective assistance
of counsel. The court ordered Jones discharged unless retried in a timely
manner. If not retried, the court ordered his conviction be reduced to
manslaughter. Thereafter, the parties stipulated to a reduction of the offense
to voluntary manslaughter with credit for time served. Jones was released
and not required to serve any time on parole.
      Jones filed a timely notice of appeal from the judgment entered on the
stipulation.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the

record for error as mandated by Wende.2 We offered Jones the opportunity to
file his own brief on appeal. He has responded by filing a supplemental brief,
which we will discuss later in this opinion.

                                DISCUSSION3
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review of
the record, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified the following possible issue that was
considered in evaluating the potential merits of this appeal: Did the trial


2     Counsel devotes the vast bulk of her brief to arguments that we should
conduct a Wende review on this appeal. Since we are conducting a Wende
review, we decline to discuss the various arguments for and against such
review.

3      The facts of the underlying offense are not relevant to any potential
issues on this appeal. Accordingly, we will omit the traditional statement of
facts.
                                        2
court err by sentencing Jones to manslaughter despite Jones’s history of
mental illness and background of low intellect and poverty?
      In his supplemental brief, Jones argues his sentence to a term for
voluntary manslaughter by stipulation as a lesser offense of murder denied
him due process. He argues he was not charged with manslaughter and did
not have a jury trial on that offense. On the record before us, the claims
Jones makes in his supplemental brief do not raise any arguable issues for
reversal on appeal.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Jones on this appeal.
                                DISPOSITION
      The judgment is affirmed.




                                                                HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




AARON, J.




                                       3